        Case 7:14-cv-09614-KMK-PED Document 346 Filed 11/20/19 Page 1 of 1


LACHTMANCOHEN P.C,                                                             '   '

                                                                               245 Main Street, Suite 230
                                                                               White Plains, New York 10601
                                                                               (914) 505-6654

                                                                               www.lcpclaw.com

                                                                               G REGORY A. BLUE
                                                                               Admitt ed in NY, NJ, CA
                                                                               gblue@lcpclaw.com



  November 20, 2019

  VIAECF
  Hon. Kenneth M. Karas, U.S.D.J.
  United States District Court
  300 Quarropas Street
  White Plains, NY 10601-4150

  Re:    Ocampo, et al. v. 455 Hospitality LLC, et al., Case No. 7:14-CV-09614-KMK (SDNY)

  Dear Judge Karas:

          This firm represents Browne & Appel, LLC and Alexander Sirotkin. Yesterday, November
  19, 2019, Your Honor granted our request for a pre-motion conference with respect to our clients'
  anticipated Rule 12(b)(6) motion to dismiss Plaintiffs' claims against Browne & Appel and
  Mr. Sirotkin to the extent that those claims are barred by the applicable statute of limitations. The
  pre-motion conference is scheduled for December 3, 2019, at 3:00 p.m.

          Both Brian Cohen and I will be actually engaged in a long-scheduled arbitration hearing
  beginning on December 2 and expected to last at least the entire week. We therefore respectfully
  request an adjournment of the pre-motion conference. There have been no previous requests for
  an adjournment of the pre-motion conference. Counsel for all parties consent to the adjournment.
  Counsel for parties who intend to participate in the conference, including our firm and counsel for
  Plaintiffs, are available on December 16, 2019, if that date is convenient for the Court.


   ~       (CJ"\~(k    15   0-JJu,MJ   lQ   J~ S" / 20J
                                                                Respectfully submitted,


    ~t H; 3.o


  cc: All Counsel o
